Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downs et al. (US 2003/0021684 A1) hereinafter referred to as Downs.

    PNG
    media_image1.png
    449
    328
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    584
    media_image2.png
    Greyscale

Regarding Claim 1, Downs discloses a component for a gas turbine engine comprising:
an airfoil (figure 1 also reproduced above) extending in a chordwise direction (see figure 1) between a leading edge (4, figure 1) and a trailing edge (5, figure 1) and in a thickness direction (see figure 1) between a pressure sidewall (2, figure 1) and a suction sidewall(3, figure 1) that meet together at both the leading edge and the trailing edge (see figure 1), the airfoil extending in a radial direction (R, figure 4 reproduced/ annotated above) from a platform (see 6, figure 1) to a tip (9, figure 1);
a tip pocket (7, figure 1 or 4) formed in the tip and terminating prior to the trailing edge (see figure 1 or 4);
wherein the tip pocket includes a suction side lip (see annotated figure 4), a pressure side lip (see annotated figure 4), a leading edge lip (see annotated figure 4) and a trailing edge lip (see annotated figure 4) that each extend outwardly in the radial direction from a floor (see annotated figure 4) to the tip (see figure 4);
one or more heat transfer augmentation devices (see first and second ribs, annotated figure 4) formed in the tip pocket (see figure 4), the one or more heat transfer augmentation devices including at least one rib (see annotated figure 4) extending from one of the suction side lip and the pressure side lip (see annotated figure 4) such that a wall of the at least one rib is spaced apart from another one of the suction side lip and the pressure side lip (see annotated figure 4);
wherein the at least one rib extends outwardly in the radial direction from the floor towards the tip (see annotated figure 4) such that a length of the at least one rib is slanted at an acute angle (see angle φ, figure 4) in the chordwise direction toward either the leading edge lip or the trailing edge lip relative to the floor (see ribs slanted toward the trailing edge lip relative to the floor, figure 4); and
a plurality of cooling holes (see first holes and implicit second holes, annotated figure 4) defined in the floor that fluidly connect the tip pocket to at least one internal cooling cavity (11, figure 4) formed inside the airfoil (see figure 4).
Regarding Claim 2, Downs discloses that at least one of the plurality of cooling holes is angled relative to the floor (see annotated figure 4).
Regarding Claim 3, Downs discloses that the at least one rib includes a plurality of ribs distributed along at least one of the suction side lip and the pressure side lip (see annotated figure 4).
Regarding Claim 4, Downs discloses that the plurality of ribs includes a first set of ribs (see annotated figure 4) and a second set of ribs (see annotated figure 4), the first set of ribs are distributed along the suction side lip (see annotated figure 4), and the second set of ribs are distributed along the pressure side lip (see annotated figure 4) such that the second set of ribs are spaced apart from the suction side lip and from the first set of ribs (see annotated figure 4).
Regarding Claim 5, Downs discloses that the length of each rib of the first and second sets of ribs extends from the floor to the tip (see annotated figure 4).
Regarding Claim 6, Downs discloses that each of the plurality of cooling holes extends along a respective passage axis (see 16, figure 4), and the passage axis is angled in the chordwise direction relative to the floor (see figure 4).
Regarding Claim 7, Downs discloses that the plurality of cooling holes includes a first cooling hole (see annotated figure 4) and a second cooling hole (see annotated figure 4), the passage axis of the first cooling hole is angled in the chordwise direction towards the leading edge lip relative to the floor (first hole(s) is angled toward the leading edge lip obtusely relative toward the floor, annotated figure 4), and the passage axis of the second hole is angled in the chordwise direction towards the trailing edge lip relative to the floor (second hole(s) is angled toward the trailing edge lip acutely relative toward the floor, annotated figure 4).
Regarding Claim 8, Downs discloses the plurality of cooling holes are positioned relative to a central axis (implicit) of the tip pocket (see annotated figure 4), and each wall of the first and second sets of ribs terminates prior to intersecting the central axis (see annotated figure 4).
Regarding Claim 9, Downs discloses that the respective lengths of both the first set of ribs and the second set of ribs are slanted in the chordwise direction toward the leading edge lip relative to the floor (rails that form the ribs (first and second) can be oriented towards the leading edge, Para 14 Lines 5-8).
Regarding Claim 10, Downs discloses that the respective lengths of both of the first set of ribs and the second set of ribs are slanted in the chordwise direction toward the trailing edge lip relative to the floor (see orientation of first and second ribs, annotated figure 4).
Regarding Claim 11, Downs discloses that the airfoil is a rotatable turbine blade (see Para 23 Lines 1-2).
Regarding Claim 12, Downs discloses a gas turbine engine (Para 2 Lines 6-7) comprising:
a compressor section (implicit from Para 2 Line 6) driven by a turbine section (turbine section inherent in gas turbine);
an airfoil (figure 1) extending radially from a platform (see 6, figure 1), the airfoil including:
a tip pocket (7, figure 1 or 4) formed at a tip (9, figure 1) of the airfoil, the tip pocket extending from a position near a leading edge (4, figure 1) of the airfoil to a position that is upstream from a trailing edge (5, figure 1) of the airfoil;
wherein the tip pocket includes a suction side lip (see annotated figure 4), a pressure side lip (see annotated figure 4), a leading edge lip (see annotated figure 4) and a trailing edge lip (see annotated figure 4) that extend radially outwardly from a floor(see annotated figure 4) to the tip, and the tip pocket defines a central axis (implicit central axis of 7, figure 4) that extends between the leading edge lip and the trailing edge lip (see figure 4);
a plurality of heat transfer augmentation devices (see first and second ribs, annotated figure 4) formed in the tip pocket and that terminate prior to intersecting the central axis of the tip pocket (see figure 4), wherein the plurality of heat transfer augmentation device are a plurality of ribs (see annotated figure 4) distributed along at least one of the pressure and suction side lips (see annotated figure 4) such that a length of each rib of the plurality of ribs is slanted at an acute angle (see angle φ, figure 4) relative to the floor in a direction towards the leading edge lip or the trailing edge lip (see ribs slanted toward the trailing edge lip relative to the floor, figure 4); and
a plurality of cooling holes (see first holes and implicit second holes, annotated figure 4) defined in the floor that fluidly connect the tip pocket to at least one internal cooling cavity (11, figure 4) formed inside the airfoil (see figure 4).
Regarding Claim 13, Downs discloses that the plurality of ribs includes a first set of ribs and a second set of ribs (see annotated figure 4), the first set of ribs are distributed along the suction side lip (see annotated figure 4), and the second set of ribs are distributed along the pressure side lip (see annotated figure 4) such that the second set of ribs are spaced apart from the suction side lip and from the first set of ribs (see annotated figure 4).
Regarding Claim 14, Downs discloses that the airfoil is a turbine blade (see Para 23 Lines 1-2) in the turbine section (implicit).
Regarding Claim 15, Downs discloses that more than one cooling hole of the plurality of cooling holes is angled relative to the floor (see orientation of first holes, annotated figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0315748 A1 relates to turbine blade tip cooling including cooling holes distributed along a central axis of an airfoil tip pocket (see 149, figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Primary Examiner, Art Unit 3745